Citation Nr: 0844988	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.  

2. Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
from May 2000 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in May 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In January 2006, the veteran withdrew his request for a 
Board hearing.  In June 2006, the veteran withdrew his 
increased rating claims for residuals of right clavicle 
fracture and gastroesophageal reflux disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service treatment records show that in April and in May 2003 
the veteran complained of left knee pain.  The assessment 
was resolving left knee lateral collateral ligament strain.  
In November 2003, the veteran also was treated for left knee 
lateral collateral ligament strain.  On separation 
examination, the veteran complained of pain in each knee. 

After service, on VA examination in April 2004, the examiner 
found no pathology to render a diagnosis.  Private medical 
records show that in May 2005 the assessment was 
chondromalacia patella.  A VA MRI in April 2006 of the left 
knee revealed degenerative changes of the medial meniscus 
with a possible tear and degenerative changes of the medial 
meniscus of the right knee and a sclerotic lesion in the 
femoral condyle.  





A reexamination and medical opinion is required to evaluate 
the additional findings. 

Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA orthopedic 
examination to determine whether the 
current right and left knee pathology by 
VA MRI in April 2006 is at least as 
likely as not related to service.  The 
claims folder should be made available to 
the examiner for review.   
    
In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the 
veteran's in-service left knee 
lateral collateral ligament strain 
in April 2003, in May 2003 and in 
November 2003 and complaints of 
bilateral knee pain on separation 
examination in March 2004.  

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  

2. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.
    




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


